                                  EXHIBIT A-i
                        THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

SANDPIPER CONDOMINIUM                        §
COUNCIL OF CO-OWNERS, INC.,                  §
     Plaintiff                               §
                                             §   Hon. Nelva Gonzales Ramos
v.                                           §   Civil Action No.: 2:l8-cv-00414
                                             §
LEXINGTON INSURANCE COMPANY,                 §
  Defendant.                                 §
                                             §



                                 NOTICE OF SUBPOENA

        PLEASE TAKE NOTICE, that pursuant to Federal Rules of Civil Procedure 26, 30, 34,

and 45, Defendant Lexington Insurance Company, by its attorneys, Mound Cotton Wollan &

Greerigrass, LLP, will serve the attached subpoena upon Michael Mansueto, to produce the

documents described therein.

Dated: May 28, 2019
                                                   By: Is! Diana E. McMonagle
                                                   Wayne R. Glaubinger
                                                   James M. Dennis
                                                   Diana E. McMonagle
                                                   Samuel B. Weiss

                                                   Mound Cotton Wollan & Greengrass LLP
                                                   One New York Plaza
                                                   New York, NY 10004
                                                   Telephone: (212) 804-4200
                                                   Fax: (212) 344-8066

                                                   Counsel for Defendant
                                                   Lexington Insurance Company




 826112.1
                             CERTIFICATE OF SERVICE
        I, SAMUEL B. WEISS, hereby certify that the foregoing NOTICE OF SUBPOENA was

served on May 28, 2019 on the following parties by sending same via electronic mail to:

                                    William John Chriss
                                    The Snapka Law Firm
                                606 N Carancahua St, Ste 1511
                                  Corpus Christi, TX 78401
                                       (361) 888-7676
                                     Fax: (361) 884-8545
                                    wj chrisspcgrnail.com




                                                             SAMUEL     13.   WEISS




 826112.1
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                               for the
                                                     Southern District of Texas

 Sandpiper Condominium Council of Co-owners, Inc.                                 )

                               P1aintW                                            )

                                   V.                                             )
                                                                                           Civil   Action No. 2:18-cv-00414
                Lexington Insurance Company
                                                                                  )

                               Defendant                                           )



                        SUBPOENA TO PRODUCE DOCUMENTS INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTiON OF l'REMISES IN A CIVIL ACTION
                                                                     Michael Mansueto
 To:
                                                           40 Villa Verde, San Antonio TX 78230
                                                        ('iVa;ite   ofperson to sihwn lit/s srd.,poena is directed

        Producrion: YOU ARE COMMANI)ED to produce at the lime, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling
                                                                                                                  of the
material: See Exhibit A




  Place: LSA                                                                                Date and Time:
            11844BarideraRd.#436                                                                                06/28/2019 10:00am
            Helotes Texas 78023
                                                                                                                land, or
       0 Inspection ofPre;nises: YOU ARE COMMANDED to permit entry onto the designated premises,
                                                  the time, date, and location set forth below, so that the requesting   party
 other property possessed or controlled by you at
                                                    sample  the pmperly   or any designated  object or operation on  it.
 may inspect, measure, survey, photograph, test, or

   Place:                                                                                   Date and Time:




         The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place
                                                                                                           of compliance;
                                                                                     45(e) and  (g), relating  to your duty to
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule
 respond to this subpoena and the potential consequences of not doing   so.

 Date:         05/28/2019

                                    CLERK OF COURT
                                                                                                OR_
                                             Signature of Clerk or De1niii' Clerk                                      Attorney ' signature


                                                                                                          Lexington
 The name, address, e-mail address, and telephone number oithe allorney representing narne
                                                                                           ofpar,v,)
                                                                        , who issues or requests this subpoena, are:
 nsuranceompanv
  Diana E. McMonagle, Mound Cotton et al LLP,                       1   NY Plz, NY, NY 10004,        dmcmonagIemoundcotton.com

                                 Notice to the peron who issues nr requests this subpoena
                                                                                                or tangible things or the
  If this subpoena commands the production oldocuments, electronically stored information,
                                                and a copy of the subpoena   must be served on each party in this case before
  inspection of premises before trial, a notice
  it is served on the person to whom it directed.
                                         is         Fed. R. Civ.  P. 45(a)(4).
AC 88B (Rev. 021t4) Subpoena to Produce Documents, lutlormatloit, or Objects or In 'ernuit Iiu.eetion oiPrenuises in a Civil Action (Page 2)

Civil Action No. 2:18-cv-00414

                                                                 PROOF OF SER'ICE
                           (This sect/au s/wit/il not be/ik'd iu'itJithe court un/exs required by                  Fed. R. cj. P.        45.)


              I received this subpoena       for (name of individual audi/tie, £fair!
On   t'dat&




              0    1   served the subpoena by delivering a copy to the natited pci'sot as follows:


                                                                                              Oil (dale)                                        or

              0    1   returned the subpoena unexecuted because:



              Unless the subpoena was issued on hehulfof the United Slaics. or one of its officers or agents,
                                                                                                              I have also

              tendered to the witness the fees for one day's attendance. and the mileage allowed by law, in the  amount of




 My fees are           $                             for travel and     $                           for services, for      a   total   of$           0.00



              I   declare under penalty     of perjury that this information          is true.



 Date:
                                                                                                       Server's signature



                                                                                                     l'riuit'cI insole and title




                                                                                                        Server's address


 Additional information regarding attempted service, etc.:
AO    88L3    (Rev. 02/14) Subpoena to Produce Documents, inlbrination, or Objects or to Pcrinit Inspection oI'Premiscs in a Civil Action(Page 3)


                                  Federal Rule of Civil Procedure 45 (c), (d), (c), and (g) (Effective 12/1/13)
Cc)   Place   of Compliance,                                                                        (ii) stisetosilig an unretained expert's opinion or information that does
                                                                                               not dseribe specific oceitrrcnees in dispttte and results from the expert's
  (I) For a Trial, Hearing, or Deposidon. A subpoena may COmmand a                             study that \%'as not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                                 (C) Specffying Condition. as an Alternative, in the circumstances
   (A) within 100 miles of where the person resides, is employed, or                           described iii Rule 45(d)(3)(13), the court may, instead of quashing or
regularly Erausticts business in person; or                                                    modifyutg a stiht,ocna, order appearance or production tinder specified
   (B) within the state where the person resides, is employed, or regularly                    condit ions the serving party:     if
transacis business in person, if the person                                                         (I) shows ii SLibstatitiat ticed for (lie testimony or material that cannot be
      (i) is a party or a party's officer; or                                                  otherwise met without undue hardship; mmd
      (ii) is commanded to attend a trial and would not incur substantial                           (ii) ensures that the subpoenaed person witI be reasonably eompensamed
expense.
                                                                                               (e)       l)iiti'                  in ltespoutdiimg to a Subpoena.
  (2) For Oilier Dlscovery A subpoena may command:
   (A) production of documents, electronically stored itt formation, or                            (I) F'rodui'ing Docu,,,c'nis or !1ecironicaily Stored Inforviallon. These
tangible things at a place within lOU miles olwhere the person resides, is                     procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                                       in tbrmat oil:
   (B) inspection of premises at the premises to be inspected.                                      (ix) Doennienis. A person responding to a subpoena to l)rodmice documents
                                                                                               nmut tmro(tc' them as they tire kept in tue ordinary course of business or
(d) l'rotcetlng a Person Subject to        a   Subpneita En rnt-cei,tr ii.                       iimit urguim tie amid label them to correspond lottie categories in (lie demand.
                                                                                                    (Itt En' 1 is' /'i-oducing 1iecfronicaFly Slated Infoi'malion Not Specified.
  (1) A voiding Undue I3urden or £vpeuse; Saitc'doi,s. A ,tlrty or attorney                     lt'mm imh1m,        does tot specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps                      iii initial. mIme persotm responding must produce it in a form or forms in
to avoid imposing utidue burden or expetise on a person subject to the                         whikt it         .i. amarily mttiumtuitied or in a reasonably usable form or forms.
subpoena, The court for (tie district where compliance is required nitist                           11,) El..'c,ri',sica/li' Stored Information Produced In Only One Fo,'imt. The
enforce this duly and impose an appropriate sttnctioiiwliiclt may include                                 respomidimig iteed not produce tite same e)cctromtically stored
lost earnings and reasonable attorney's         tcson
                                                  it party or attorney vlto                     in fmiriimitjon ii more than one form.
foils to comply.                                                                                    (ti) l,iac'cc,ssjb/e Electionicci/ly Stored InJo,-matlo,t. The person
                                                                                                respimmditig uied not provide discovery of electronically stored information
  (2) C'o,n:nasul to Produce It'!alertais or Permit Ins/iciioii.                                trotn sotirees that the person identities as not reasonably accessible bevause
    (A) Appearance Not Required. A person comnitmded to produce                                ciitmumdtme liimr,temi or cost. Ott motion to compel discovery or for a protective

doctiments, electronically stored inthnnat ion, or tangible things, or to                       order. the hicrson respotiding must show that tIme information is lot
permit the inspection of premises, need not appear in person at the place of                    reasomimbly accessible because of undue burden or cost. lfthttt showing is
production or inspection unless also commanded to appear for a de1,oition,                      mule. tue Court may nonetheless order discovery from such sources (lie                                          if
hearing, or trial.                                                                              re(tmicsiing iuii shows good cause, considering time limitations of Rule
    (It) Objedilons. A person conimanded to produce documents or tangible                       2( h)t 2XC t i'tic court may specify conditions for time discovery.
things or to permit inspection may serve on the party or attorney designated
 in the subpoena a written objection to inspecting, copying, test itig, or                         (2) (.'Inin,i,,,' i's'iviluge or Protection.
                                                                                                        I lqfmwmuition With/meld. A persoti willtltoiding sithpcemted
                                                                                                                                                                            information
sampling any or till oltlte materials or to inspecting the prenhiscsor to
                                                                                                   raid :r a ci       Unit it is privileged or subject to protection as trial-preparation
 producing eleclronictilly stored information in the form or forms requested.                                                                  i




 The objection must be served before tie earlier ofttie time specitied br                          nm;m'i nil

compliance or 14 days alter (Ito stitipoana is served. I t'mtii objeetioli is made.
                                                                                                         (ii exr'     ly make the claim; and
 the following rules apply:                                                                                            e die nat mire of tIme withheld documents, communications, or
       (i) At any time, on notice to the commanded person, the sering liarty                                     ic'    in mmmli ncr that, without revealing information itself
                                                                                                                                                          mt



 may move the court for time district where compliance is required for tin                                   ac        rotectnh, wihl cimable the parties to assess the claim.
 order compelling production or itispection.                                                         (Itj ,.s/i     ,00n Proulucm/. If imitbrniation produced in response to a
                                                                                                                                  .t,



        (ii) These acts may be required onty us (lirectc(l in tli order, and the                   stii' "cuia k 'h,ject to a claim of privilege or of protection as
 order must protect a person who is neither a party nor a turty's officer fl-am                    iii, .1 repa 'in nmnteria I, the person making (lie claim may notify any party
                                                                                                                                      I   ii



 signi ticant expense resultitig from compliance.                                                  thu     cc,,      ilie iii lam nation ot tIme claim and time basis for it. After being
                                                                                                                         ii,,',l

                                                                                                    tot mct. p:mlly must prniiiptty return, sequester, or destroy the specified
                                                                                                                             mm




 (3) Quashing or i'rlodlfying a Sn h,nsnsiu.                                                       iii Im uimam hut mmmd aity copies it has; must not use or disclose the in formation
                                                                                                   uiiiit                                            is resolved; mist take reasonable steps to retrieve (lie
  (A) tVIten Required. On timely mint ion, the court lb the district where
                                                                                                                iIi               h:uiii

                                                                                                                                                      he nuirty disclosed it before being nod fled; and may promptly
compliance is required must quash or modify a subpoena that:                                                mmmii        im itt                    mm

                                                                                                                         he                    i    ormuatiomi under seal to time court for the district where
     (i) fails to allow a reasonable Lime to comply;                                                             mm




                                                                                                   comittitiiCC                            i        rcqtmircch    for determination of the claim, The person who
     (ii) requires a person to comply beyond the geographical limits                                                                                              it




specified in Rule 45(c);                                                                           p     dimcc           I        it.'              ii Ibrimmat ion must preserve the itiformution until time claim is
      (iii) requires disclositre of privileged or other protected matlCr, if no                    rc.,tved.
exception or waiver applies; or
      (Iv) subjects a person to undue burden.                                                      (ci    Cumiilt'pu1m.
                                                                                                   'Ftc    em,iirt I,, lie                               district where compliance is requiredand also, tiller a
  (13) When Permitted. To protect a person subject Lu or ut'lxted by a
                                                                                                   mmt'mt is                                            trred,the issuing courtmay hold in contempt a person
subpoena, the court for time district where cottmpliuitce is required may. or
                                                                                                                                  m            .



                                                                                                                                                     ceo served, thus without adequate excuse to obey the
motion, quash or modify the suhpoeutii ifit rcqtiires:
                                                                                                   nit,,,             mm',


                                                                                                   sut''. 'c'na                                     'i order related to it.
       (1) disclosing a trade secret or tither catitidenmial research.
development, or commercial information; or



                                                 For access to smml'puuc-mma uiaIrimmi, see Fed.   Ri       .          t'             I
                                                                                                                                                    t Committee   Note (2013).
                                             EXHIBIT A

As used herein, the following terms shall have the meanings specified below:

                 This subpoena is directed to Michael Mansueto. Where used herein, the terms

"you," "your," and "yours," shall mean the party to whom this subpoena is directed.

        2.       The term "All Secure" shall refer to All Secure Alarm Systems, LLC, and any

employees, agents, principals, parents, successors, predecessors, and assigns, or other

representative or person acting on their behalf', including but not limited to, John Moreno.

        3.       The terms "and" and "or" shall be construed conjunctively or disjunctively as

necessary to make the request inclusive rather than exclusive; and "any" as used herein means

"each and every" as well as "anyone." The use of the words "include(s)" and "including" shall

be construed to mean "including, but not limited to." The term "all" shall be construed as "all

and such." Use of the singular form of any word includes the plural and vice versa.

        4.       The term "Architectural Division 8" shall refer to Architectural Division 8, Inc.,

and any employees, agents, principals, parents, successors, predecessors, and assigns, or other

representative or person acting on their behalf.

            5.   The term "Board Member" shall refer to any and all members of the Board of

Trustees or Board of Directors of the Sandpiper.

            6.   The term "Borden" shall refer to Borden Insurance and any employees, agents,

principals, successors, predecessors, or other representative or person acting on their behalf.

            7.   The term "Coastal Bend" shall refer to Coastal Bend Siding & Windows, LLC,

and any employees, agents, principals, parents, successors, predecessors, and assigns, or other

representative or person acting on their behalf.




 826110.1
        8.        The term "communication" means any transmission of any Sort whatsoever, by

one or more persons to one or more persons and/or between two or more persons, by any means

whatsoever, whether oral, written, or in any other form, including but not limited to: letters,

telegrams, teletypes, faxes or telecopies, e-mails, written memoranda and face-to-face

conversations, telephone conversations, or any other document concerning or relating to the

transmission or communication.

        9.        The term "concerning" means, in whole or in part, directly or indirectly referring

to, regarding, connected with, commenting on, responding to, showing, describing, analyzing,

reflecting and constituting.

        10.       The term "Corpus Christi" shall refer to the City of Corpus Christi and any

employees, agents, principals, parents, successors, predecessors, and assigns, or other

representative or person acting on their behalf.

            II.   The term "CPS" shall refer to CPS Insurance Group, and its subsidiaries and

affiliates, and any employees, agents, principals, parents, successors, predecessors, and assigns,

or other representative or person acting on their behalf.

            12.   The terin "document(s)" means all written, typed, or printed matter and all

electronic, magnetic or other records or documentation of any kind or description (including,

without limitation, letters, applications, correspondence, telegrams, memoranda, notes, records,

minutes, contracts, agreements, records or notations of telephone or personal conversations,

conferences, interoffice communications, e-mail, microfl im, bulletins, circulars, pamphlets,

photographs, facsimiles, invoices, statements, ledgers, tape recordings, computer print-outs and

 worksheets), including drafts and copies not identical to the originals, all photographs and

 graphic matter, however produced or reproduced, and all compilations of data from which

                                                   2

 826110.1
information can be obtained, and any and all writings or recordings of any type or nature, in

your actual possession, custody, or control, including those in the possession, custody, or

control of any and all present or former employees, consultants, accountants, attorneys,

or other agents, whether or not prepared by you. The term "document(s)" in these

requests includes electronically-stored information ("ESI") and/or magnetic data. The term
"document(s)" includes, but is not limited to, e-mails from the following e-mail address:

rnansueto@uthscsa.edu.

        13.       The term "Hanson" shall refer to Hanson-inc and/or Hanson Professional

Services Inc., and its subsidiaries and affiliates, including but not limited to Naismith

Engineering, Inc., and any employees, agents, principals, parents, successors, predecessors, and

assigns, or other representative or person acting on their behalf, including but not limited to,

Mitch Sanchez and Lewis B. Shrier.

        14.       The term "Harvest Interiors" shall refer to 1-larvest Interiors & Flooring, and its

subsidiaries and affiliates, and any employees, agents, principals, parents, successors,

predecessors, and assigns, or other representative or person acting on their behalf, including but

not limited to, Scott Green.

            15.   The term the "Harvey-related damage" shall refer to the damage allegedly

sustained by Sandpiper at the Property on or about August 25, 2017.

            16.   The term "Lee Little" shall refer to Lee Little's Remodeling & Windstorm

Protection, and any employees, agents, principals, parents, successors, predecessors, and

assigns, or other representative or person acting on their behalf.

            17.   The term "Lexington" shall refer to the defendant, Lexington Insurance

 Company, and any employees, agents, principals, or other representative or person acting on its


                                                    3


 826110.1
behalf.

          18.   The term "MKA" shall refer to Madsen, Kneppers & Associates, Inc., and any

employees, agents, principals, or other representative or person acting on its behalf.

          19.   The term "N SM" shall refer to NSM Insurance Group and its subsidiaries and

affiliates, and any employees, agents, principals, parents, successors, predecessors, and assigns,

or other representative or person acting on their behalf.

          20.   The term "person" means any person, whether natural or legal.

          21.   The term 'Plaintiff's Counsel" shall refer any attorney or their employees,

agents, principals, parents, successors, predecessors, and assigns, or other representative or

person acting on their behalf, including but not limited to, The Snapka Law Firm, William

"Bill" Chriss, Kathryn Snapka, and Ken Fields.

          22.   The term "the Property" shall refer to the property located at 6745 Seacomber

Drive, Corpus Christi, Texas, 78418.

          23.   The term "relating to" means, without limitation, embodying, mentioning,

regarding or concerning, directly or indirectly, the subject matter identified in the request.

          24.   The term "Sandpiper" shall refer to the plaintiff, Sandpiper Condominium

Council of Coowners, Inc., and any employees, agents, or other representative or person acting

on its behalf or under its direction or control.

          25.   The term "SimplexGrinnell" shall refer to Johnson Controls Fire Protection LP,

 formerly known as SimplexGrinnell LP,             and any employees, agents, principals, parents,

 successors, predecessors, and assigns, or other representative or person acting on their behalf,

          26.   The term "TMC" shall refer to Taylor Mades Construction, LLC, and any

 employees, agents, principals, or other representative or person acting on its behalf.

                                                     4

  826110.1
       27.      The term "TWIA" shall refer to the Texas Windstorm Insurance Association, and

its subsidiaries and affiliates, and any employees, agents, principals, parents, successors,

predecessors, and assigns, or other representative or person acting on their behalf,

        28.     The term "Unit" or "Units" shall refer to any part of the Property designed and

intended for independent ownership and use as a residential dwelling regardless of type.

        29.     The term "Unit Owner" or "Unit Owners" shal] refer to the record owner or co-

owners, whether one or more persons, firms, associations, corporations or other legal entities, of

the fee simple title to a Unit.

        30.     The   term   "York" shall refer to York Risk Services Group, Inc., and any

employees, agents, principals, or other representative or person acting on its behalf.




 826110.1
                                           Instructions

        A.     With respect to each document to be produced, produce all Documents falling

within the scope of the subpoena that are in your possession, custody or control.

        B.     These demands are continuing in nature so as to require you to file supplemental

answers if you obtain further or different information in the future.

        C.     All ESI or magnetic data should be produced in its native format. Native

means the original form in which a document or file is created by a software application. This

includes all embedded files and metadata of electronic data stored in any medium, including, but

not limited to, electronic mail ("e-mail"), voicemail, word processing documents and

spreadsheets, audio and video recordings, and any other electronically stored files regardless of

the storage medium in which it resides, including, but not limited to, computer hard drives (for

example, laptops, desktops, and servers), removable storage media (for example, tapes, disks,

cards, and flash memory devices), PDAs, networked drives and optical storage devices such as

CDs and DVDs.

         D.     To the extent that you assert a claim of privilege in responding or objecting to any

discovery requested in these requests and withhold information on the basis of such assertion,

you shall produce privilege logs as follows:

                1.      Privilege logs will be provided in Excel spreadsheet format containing

                sufficient information to identify the document including but not limited to the

                following fields (columns): date; from, to, cc/bcc, document type, description and

                basis for withholding/redacting.

                2.      Privilege logs will be served no later than thirty (30) days after the

                production of documents to which the log relates.


                                                   6

  826110.1
                                   Schedule of Documents to be Produced

        1.             All documents concerning the Policy.

        2.             All documents concerning Lexingtons investigation and adjustment of the Claim

and or Harvey-Related Damage, including but not limited to the work performed by York and

MKA.

        3.             All documents concerning the Claim.

        4.             All documents concerning on what date the Claim was made.

        5.             All photographs of Harvey-related damage.

        6.             All documents concerning Harvey-related damage.

        7.             All documents concerning the investigation and/or repair of Harvey-related

damage.

            8.         All documents concerning any estimate of the cost to repair the Harvey-related

damage.

            9.         All documents concerning the incurred cost to repair Harvey-related damage.

            10.        All documents concerning the repair of Harvey-related damage.

            11.        All documents related to the basis on which contractors and subcontractors were

selected to repair Harvey-related damage.

            12.        All documents related to Hanson's work on the Property, including, but not

limited to, on what basis Hanson was selected.

            13.        All documents related to estimates and/or work by the following entities at the

Sandpiper Property:

                  a.   Hanson;

                  b. Lee Little;


                                                        7

 826110.1
              c.    Harvest; and

              d. TMC.

        14.         All documents relating to the decision by Sandpiper to use TMC to perform repair

of Harvey-Related Damage.

        15.         All documents concerning all communications between Sandpiper and each of the

following entities concerning: (i) the Policy; (ii) insurance coverage and/or the absence of

insurance coverage for Harvey-related Damage; (iii) the Property; (iv) the Harvey-related

damage; (v) the Claim; (vi) insurance coverage or the absence of insurance coverage for the

Claim and/or (vii) building code requirements relating to repair of Harvey-related damage:

              a. All Secure;

              b.    any Board Member;

              c. any Unit Owner;

              d.    Architectural Division 8;

              e.    Borden;

              f.    CCMS;

              g.    Coastal Bend;

              h. Corpus Christi;

              i.    CPS;

              j.    Hanson;

               k. Harvest interiors;

               1.   Jaco;

               m. Lee Little;

               n. Lexington;




 826110.1
                  o. MKA;

                  p. NSM;

                  q. Plaintiff's Counsel;

                  r.   SirnplexGrinnell;

                  s.   TMC;

                  t.   TWIA; and

                  u.   York

        16.            All documents concerning all communications with any person other than those

listed in Document Request 15 concerning: (1) the Policy; (ii) insurance coverage and/or the

absence of insurance coverage for Harvey-related Damage; (iii) the Property; and/or (iv) the

Harvey-related damage; and/or (v) the Claim; (vii) insurance coverage or the absence of

insurance coverage for the Claim and/or (viii) building code requirements relating to repair of

1-Jarvey-related damage.

            17.        All documents concerning the: (1) ownership of; (ii) responsibility to repair and/or

replace; and/or (iii) right to modify any:

                  a.   Unit Entry Door;

                  b. Terrace window; and

                  c.   Sliding glass door

            18.        All contracts, letters of engagements, bids, and any other document concerning

Sandpiper's engagement of, hiring, or otherwise using the services of the following entities

relating to the investigation and/or repair of Harvey-related damage:

                   a. All Secure;

                   b. any Board Member;


                                                         9

 826110.1
                  c.    any Unit Owner;

                  d.    Architectural Division 8;

                  e.    Borden;

                  f.    CCMS;

                  g. Coastal Bend;

                  h. Corpus Christi;

                  i.    CPS;

                  j. Hanson;
                  Ic.   Harvest Interiors;

                  1.    Jaco;

                  m. Lee Little;

                  n.    Lexington;

                  o.    MKA;

                  p. NSM;

                  q. Plaintiff's Counsel;

                  r.    SimplexGrinriell;

                  s.    TMC;

                  t.    TWIA; and

                   u. York

            19.         All contracts, letters of engagements, bids, and any other document concerning

Sandpiper's engagement of, hiring, or otherwise using the services of any person other than those

identified in Document request No. 18 relating to the investigation and/or repair of Harvey-

related damage.


                                                        10

8261 10.1
        20.        All documents concerning any replacement or repair to any terrace window and!

or sliding glass door of the Property undertaken from January       1, 2005 to date.

        21.        All documents concerning any replacement or repair to any sliding glass door,

terrace window curb, or sills, undertaken from January 1, 2005 to date.

        22.        All photographs, videos or other depictions or graphic representations concerning

any repairs completed or attempted to the unit entry doors, terrace windows, sliding glass doors,

and/or sliding glass door and terrace window curbs or sills, at any time after completion of

construction of the Property.

        23.        All documents concerning any replacement or repair to any entry doors to units of

the Property undertaken from January 1, 2005 to date.

        24.        All documents containing notes or minutes from any meeting of Sandpiper's

Board of Directors and Board of Trustees between January       1,   2005 and October 10, 2018.

        25.        All documents between you and:

              a.   any Board Member; and

              b. any Unit Owner




                                                    11


 826110.1
